UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 13, 2011 GS Mortgage Securities Trust 2011-GC5 (Exact name of issuing entity) GS Mortgage Securities Corporation II (Exact name of the depositor as specified in its charter) Goldman Sachs Mortgage Company Citigroup Global Markets Realty Corp. (Exact name of sponsors as specified in their charters) Delaware
